PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Foster, Larry
Application No. 15/223,727
Filed: 29 Jul 2016
For: SURGICAL IMPLEMENT TRAINING PROCESS
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed February 7, 2021, to revive the above-identified application. 

The petition is GRANTED.

The application became abandoned November 26, 2017, for failure to timely submit a reply to the non-final Office action mailed August 25, 2017, which set a three (3)-month shortened statutory period for reply. On Monday, February 26, 2018, applicant submitted a paper entitled as a petition for extension of time, but the paper was not signed in accordance with 37 CFR 1.33(b). Specifically, the paper contained an attempted S-signature by the practitioner, but there was no slash at the beginning of the S-signature as required by 37 CFR 1.4(d)(2)(i). On March 7, 2018, a Notice of Abandonment was mailed. On June 8, 2020, a petition to revive was filed. On December 14, 2020, a decision was mailed dismissing the petition.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the extension of time and continuation Application No. 15/905,355 filed February 26, 2018, (2) the petition fee of $2,000, and (3) a proper statement of unintentional delay. 

Petitioner has provided an adequate explanation that the delay was unintentional.

This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 15/905,355 filed February 26, 2018.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET